SCHWELB, Senior Judge,
concurring:
I join the judgment and opinion of the court. In my view, however, the patently unconstitutional conduct of the police in this case merits some brief additional comment.
In finding Crossland guilty of the two charges, Judge Pan added a few sentences that bear repeating here:
I will agree with the defense ... and I think it’s uncontested that the defendant and Mr. Wo[ ]mack were not doing anything wrong or illegal at that point [when the police approached them]. And I’ll even agree with the defense that the police did not have any right to go up and start searching them, which is pretty much what they did. They went up and seized them, told them to turn around, and started patting them down. And I wish those officers were in the courtroom today, because there’s a clear violation of the defendant’s constitutional rights. Like[,] they were not allowed to do that, and I hope that the prosecutor will convey to them that that is the case. That just because it’s a high crime neighborhood, or they’re on some kind of a patrol, they’re not allowed to go and just search people with no reason at all. So I will agree that that was uncalled for, and that was wrong.
These words needed to be said, and I hope that they have been or will be heeded, not just by the trial prosecutor to whom they were addressed, but also by her superiors in the United States Attorney’s office and by the appropriate police authorities.
In her well-crafted and in some respects highly persuasive brief on appeal, Cross-land’s attorney effectively described the consequences of the disregard by the police of the constitutional rights of the citizen. The passage from the brief reproduced below has been slightly edited by me, primarily to exclude contentions which are incompatible with the judge’s finding that Crossland elbowed and fought with the officer, but as so edited it has the ring of truth:
What is most disturbing about this case is the result: a young man in the community ... who was engaged in peaceful activities (mowing the lawn, smoking a cigarette) and who the police knew at the time they stopped him was not doing anything unlawful, is approached by aggressive officers engaged in aggressive unconstitutional patrols, and this young man ends up being punched in the face with such force that he receives a black eye, kicked numerous times in the back, thrown on the ground, sprayed in the eyes with pepper spray, and finally, he receives two convictions on his record for assault on a police officer.... But for this unconstitutional police policy, appellant Crossland would not have suffered a physical attack on his person and would not have had these convictions on his record. Instead, he would have had a rather ordinary day in his community mowing the lawn and smoking a cigarette, a day he probably wouldn’t even have cause to remember, and it is very disturbing that the police in this case are essentially being rewarded for their unconstitutional behavior and aggressive unconstitutional police policy which was the direct cause of a highly volatile situation which led to this young man’s eventual convictions for assaulting them.
*1010As Judge Thompson points out in her opinion for the court, we are of course bound by the trial judge’s credibility findings,1 and I fully agree that Crossland’s convictions must be affirmed. But if anything good is to come from this unfortunate street encounter between the police and a citizen, it should be an end to the unconstitutional police conduct revealed beyond peradventure by this record. If this hope is naive and unrealistic, then to that extent we are less the land of the free than we would otherwise be.

. I do think that one comment on the trial court's finding is appropriate. The judge credited the officer over the defense witnesses, in substantial part, because she thought it illogical that the police would beat up Crossland for nothing when they did not harm his cousin Womack, with whom they had recently had trouble. It is not inconceivable, however, that Crossland could have been summarily punished because he was disrespectful to the officers by raising his voice and yelling. "Fuck this shit! I'm tired of this.” There is no evidence that Womack acted in a comparably defiant manner. The existence of the theoretical possibility that Crossland was treated as he was for "mouthing off,” however, does not render invalid the judge’s finding that Crossland elbowed and fought Officer Baldwin.